Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 29, 2019

                                      No. 04-19-00442-CV

                          ECO-STIM ENERGY SOLUTION, INC.,
                                     Appellant

                                                v.

                               VP SALES & COMPANY, L.P.,
                                        Appellee

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 18-09-58741-CV
                        Honorable Richard C. Terrell, Judge Presiding


                                         ORDER
        Appellant has filed proof it has paid the fees due to the Jim Wells County District Clerk
for preparation and filing of the clerk’s record. We therefore order R. David Guerrero to file the
clerk’s record in this appeal by August 19, 2019.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court